Citation Nr: 1631310	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-44 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  The Veteran received a Combat Infantryman Badge in recognition of his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Veteran's claim was remanded for an addendum opinion regarding the etiology of his current bilateral hearing loss.  The Veteran was noted to have conceded noise exposure due to his duties as an infantryman and his exposure to combat.  The addendum request stated that "the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause."  The February 2015 examination does not provide any discussion of known or theoretical causes of hearing loss nor any description of how hearing loss which results from noise exposure generally presents or develops. 

Further, the examiner notes that hearing loss was first reported related to a hearing test at the Veteran's place of employment in the early 2000's; however, during the Veteran's Board hearing, he provided testimony that he was informed of hearing loss in approximately in 1974 or 1975, approximately 25-30 years before the hearing test reported by the VA examiner.  The Board notes that the Veteran is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that a new opinion should be sought that complies with the Board's remand and reflects an accurate factual basis.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).
 
Accordingly, the case is REMANDED for the following action:

1. Request a VA medical opinion as to the etiology of the Veteran's current bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner.  Following review of the claims file, the examiner is asked to respond to the following:

Presuming the following: that the Veteran suffered acoustic trauma in-service, his ears seemed "stopped up" during his active service, and he had a diagnosis of bilateral hearing loss in 1975 or 1976; is it at least as likely as not that his current bilateral sensorineural hearing loss was incurred in, or is due to, his in-service acoustic trauma?

If providing a negative opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.

2. When the development requested has been completed, the case shall again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

